I concur in the result that is reached by the majority in this case in holding that Dessa L. Hanna, the defendant in error, was not entitled to a commission on the sale involved in this case. I do not believe that her case should have ever gone to the jury on her own showing.
The undisputed facts are that the leases on the land sold belonged to several different parties, and Mr. Williams, one of the plaintiffs in error, had an interest in some of the leases, but by no means a controlling one. At the solicitation of the plaintiff below, who had never sold any oil leases before, and was a stenographer in the office of the county judge, he permitted her to get a buyer at $800,000 on this property. If she did so, she would be entitled to a commission of 5 per cent. on this amount. She did not agree with Mr. Williams to do anything towards getting a purchaser. There was no claim made in the evidence that she had the exclusive right of sale. She did very little. So far as the property being for sale was concerned, it had been on the market for quite a while, and had been withdrawn at the time she spoke to Mr. Williams about it. She got some parties at Tulsa to help her, and they got a statement as to the oil runs, and made a rough map as to the property and its development, and exhibited that map to someone connected with the Tidal Oil Company, and was told that $500,000 was all the property would bring.
Some doubt was expressed as to her authority to deliver the property if further negotiations were to be had. With a view of showing her authority to handle it, she got a letter from Mr. Williams. which is found in the record at page 159, as follows:
"Wynona, Oklahoma, "Oct. 25, 1923.
"Miss Hanna, "Pawhuska, Okla.
"Dear Miss Hanna:
"Relative to our leases in 24-9, west of Wynona, the 640-acre tract, beg to advise that if any one reports to you that they have this property listed for six hundred thousand dollars, they are telling something that is absolutely false.
"We have never offered this property for anything like this figure, have turned down a cash offer of eight hundred thousand dollars, so the price I made you is the least cash offer we will consider. *Page 174 
"In connection therewith, beg to advise that a good well was brought in offsetting our east line yesterday evening. It is too early to know what it will make, but it has all the appearance of a good producer.
"This makes all our holdings look much better, as it almost proves the entire tract.
"Again assuring that nothing less than the price I gave you will interest us in any manner, beg to remain,
"Yours very truly,
"P.R. Williams."
Her testimony with reference to this letter can be found on page 157 of the record, and is as follows:
"Q. And what was this conversation that took place between Mr. Williams and yourself? A. I told Mr. Williams that we wanted a letter showing that we had authority to deliver the leases, and that we also wanted a letter to show the amount that they would take for the leases, and that I wanted him to address the letter to me, but to send it to Mr. Glenn at Tulsa."
At no time did she claim that she ever found a purchaser for the minimum amount that she was allowed to work on. So far as the actual expenditure of time and money is concerned, made by Miss Hanna and her associates, it was a matter of comparatively nothing. Her contract, if any she had aside from this letter, was purely oral, as shown by her testimony:
"Q. Detail to the jury what that conversation was. A. I told Mr. Williams of my conversation with Mr. Brenner and that Mr. Brenner had informed me that he was the only man that could deliver those leases for sale and asked him if he would allow me to try to sell those leases and he told me he would, and that he was the only man that could deliver these. Mr. Spillers: If the court please, in that connection we object to this statement concerning Mr, Williams' power to represent any other than himself, the declarations of an agent was not binding upon any of the other defendants. The Court: The objection is overruled. Mr. Spillers: Exception. By Mr. Duncan: Q. Was that all of that conversation? A. No, during the conversation there was something said about commission, and Mr. Williams told me that the usual commission paid for the sale of leases of that character was five per cent., and that their sale price was $800,000, and that if I sold the lease — the leases for them that they would allow me a commission of five per cent. on that sale price. Q. And was anything said in that conversation, Miss Hanna, about your having exclusive authority to sell this property? Mr. Howard: We object to that as leading and suggestive. The Court: It is leading, Mr. Duncan; let her detail the conversation. By Mr. Duncan: Q. All right, go ahead and detail anything else that was said in that conversation. A. Mr. Williams told me that those leases were off the market, but that if I could sell it he would give me the right to do so."
When the sale was made, she knew nothing about it, neither did her associates. Her further testimony is as follows:
"Q. Now, under that arrangement, just what was Mr. Glenn to do? A. Mr. Glenn was to get a buyer for these leases and consummate a sale. Q. At what price? A. $800,000. Q. Did he ever do that? Mr. Duncan: We object to that as calling for a conclusion of the witness. The Court: Overruled. Mr. Duncan: Exception. Mr. Howard: The court says you may answer, Miss Hanna. A. Well, I don't know that he had — I wasn't in Tulsa, Mr. Howard, and I cannot answer for what Mr. Glenn done at Tulsa. By Mr. Howard: Q. Did Mr. Glenn ever report to you that he had a buyer for this property? A. He certainly did. Q. At $800,000? A. No, not at $800,000. Q. You never had any other price except $800,000? A. Mr. Williams assured me $800,000 was the least that they would take for that lease. Q. I say that is the only price you ever had? A. Yes, the only price I ever had. Q. So, did you ever submit to Mr. Williams the price of $800,000 on this property? A. No, sir, I did not. Q. Did you ever submit any price to him? A. I did not. * * * By Mr. Howard: (C. M. p. 180) Q. I believe you said in your direct examination that Mr. Williams at the time you first talked to him told you that this property was off the market? A. He did. Q. But that if you cared to take it and try to sell it, he would give you a right to do so? A. Yes, sir. Q. Was that the extent of your agreement? A. That is just about. Q. That is just about all that was said about it, and that $800,000 was the least that would buy the property? A. Absolutely."
As disclosed by the record, Mr. Glenn made "Exhibit B," found in the record at page 191, which was a rough draft of the production, and in the corner of it he has a memorandum, as follows:
"$800,000.00 were offered $1,000,000.00 held up for $1,200,000.00."
It is very evident from this testimony that $800,000 was the minimum offer that under this arrangement could be made. As to the authority to bind the other parties besides Williams, so that they would be liable for the whole judgment, there is nothing in this record authorizing a holding that they were bound in any manner by what Williams did. The interest that they had was an interest in land, and the statute *Page 175 
of frauds is such in our state that the authority of Williams to bind the other parties would have to be in writing, as it appears to me. Section 5034, C. O. S. 1921, is as follows:
"5034. Statute of frauds. The following contracts are invalid, unless the same, or some note or memorandum thereof, be in writing and subscribed by the party to be charged, or by his agent: * * *
"Fifth: An agreement for the leasing for a longer period than one year, or for the sale of real property, or of an interest therein; and such agreement, if made by an agent of the party sought to be charged, is invalid, unless the authority of the agent be in writing, subscribed by the party sought to be charged."
The case of Woodworth v. Franklin, 85 Okla. 27, 204 P. 452, is cited under that section. Most clearly, under that case, the authority of Williams to put the interest of his coowners into the hands of any one as a broker would have to be evidenced by writing.
In this case, a judgment by the court was entered against everybody having any interest in the property, for the full amount of the 5 per cent. commission on the whole sale, that is, $34,125, though the interest of some of the parties, against whom this judgment was by the court below rendered, would not have equalled one-third of what this commission judgment is. At the best, all that Miss Hanna had was an offer to pay her 5 per cent. commission if she got a purchaser for $800,000. Of course, if she was going to act as agent, she owed a duty to the people for whom she was acting to get all over $800,000 she could, but she was not permitted to get any commission unless she found a purchaser for $800,000. She frankly admits that $800,000 was the minimum price, and the highest she ever heard of being offered was $500,000.
The principles of making a contract are such that she must have bound herself some way to make an effort to sell the property, or must have sold it on the terms proposed. Had she found a buyer at $800,000 and communicated with Mr. Williams, she might be in a position to claim a commission, so far as he was concerned, but the law of contracts is such that the other people, who own this property, without consent being given in a lawful manner, and based on a lawful consideration, were in no wise bound to pay a commission for its sale. The negotiation between her and Mr. Williams amounted to nothing more than an offer on the one side with no performance on the other. The elementary work of Clark on Contracts illustrates the points here involved. See Clark on Contracts, sec. 66, pages 21 and 22, also secs. 14, 19, and 26.
The Statutes of Oklahoma, in a large measure, say enough to preclude the plaintiff below from recovering any commission in this case. Sections 5008 and 5009, C. O. S. 1921, are sufficient to show that on a proposition to get a commission in this case Miss Hanna would have to get a buyer at $800,000. The said sections are as follows:
"5008. Acts which are an acceptance. Performance of the conditions of a proposal, or the acceptance of a consideration offered with a proposal, is an acceptance of the proposal.
"5009. Acceptance must be absolute. An acceptance must be absolute and unqualified, or must include in itself an acceptance of that character, which the proposer can separate from the rest, and which will include the person accepting. A qualified acceptance is a new proposal."
Under the evidence in this case, most favorable to the plaintiff, she would not have been entitled to a commission unless she brought a purchaser at the price of $800,000, as it was a special condition of the proposal of Mr. Williams that she should get a purchaser at that price, and the only writing in the case, bearing on the point, was a letter that later Mr. Williams sent to her in which the $800,000 was a minimum price. After that she or her agents do not appear to have done anything more that was conducive to the sale.
It looks as though, from the appearance of the record in this case, nearly everybody in the country must have put this sale over, as the parties have already paid one commission, and have been sued by two other parties, and have been haled into this court on a proceeding in error, and now find themselves with a judgment for the recovery of the same commission at the hands of the defendant in error.
I do not think it necessary to go into the evidence introduced on behalf of the defendants below to arrive at the conclusion that the plaintiff below was not entitled to the judgment. I think the motion to direct the verdict should have been sustained at the conclusion of the plaintiff's evidence.
See under (1) 4 Rawle C. L. 307, 308; R. C. L. Perm. Supp. p. 1110. *Page 176